Exhibit 10.6
 
BENCHMARK
Group of Companies


01/21/2016
LEASE MODIFICATION


WHEREAS by a Lease Agreement dated July 23. 2009 and Lease Modification dated
June 7, 2012, and January 17, 2014, (hereinafter referred to as "the Lease”:),
between DSG TAG SYSTEMS INC. as Tenant and BENCHMARK ESTATE (2009) LTD., as
Landlord, the Tenant did lease the following Premises for a three (3) year term:
 
5455 - 152nd Street. Unit 214
Surrey, British Columbia
Parcel Identifier: 027-565-726
Lot A, Section 3, Township 2 and of District Lot 167
Group 2 Plan BCP37163
New Westminster District
 (Hereinafter called the "Premises")
 
All of which is described in the Lease;


AND WHEREAS it has been agreed between the parties that the Lease be amended as
hereinafter provided.
 
AND WHEREAS it has been agreed between the parties that the Lease is extended by
an additional three (3) months at Minimum Rent rates as outlined as hereinafter
provided.
 
NOW THEREFORE THIS INDENTURE WITNESSETH that in consideration of the premises
and of the sum of ONE ($1.00) Dollar now paid by the Tenant to the Landlord (the
receipt whereof is hereby acknowledged), the parties agreed to modify the Lease
as follows:
 
Add to Clause 1.1 (f) of the Lease Agreement dated July 23, 2009 and Lease
Modification dated June 7. 2012, January 17. 2014, the enclosed Clause 1.1(f)
dated January 25, 2016.
 
Add to Clause 1.1 (g) of the Lease Agreement dated July 23. 2009 and Lease
Modification dated June 7. 2012a January 17, 2014, the enclosed Clause 1.1 (g)
dated January 25. 2016.
 
Add to Clause 1.1 (h) of the Lease Agreement dated July 23. 2009 and Lease
Modification dated June 7. 2012, January 17. 2014, the enclosed Clause 1.1
(h) dated January 25. 2016.
 
IT IS FURTHER AGREED between the parties that this Lease Amendment Agreement
shall be effective as of the date of execution of this agreement by both
parties.
 
 
 

--------------------------------------------------------------------------------

 

IT IS FURTHER AGREED between the parties hereto that this Agreement shall from
the date hereof, be read and construed along with the said Lease and any other
Lease Amendment Agreement(s) prior to the date hereof and treated as a part
thereof for such purposes and so far as may be necessary to effectuate these
presents and the said Lease is so amended together with all covenants,
agreements and provisions therein contained and shall remain in full force and
effect. In as far as this Lease Amendment Agreement is in conflict with any
prior Lease Amendment Agreement, this agreement shall supersede the same.
 
THIS INDENTURE shall enure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, administrators, successors and
assigns.
 
WHENEVER the singular or masculine is used throughout this Indenture, the same
shall be construed as meaning the plural or the feminine or body corporate or
politic, as the context or parties so requires.
 
IN WITNESS WHEREOF the parties hereto have hereunto set their respective hands
this 1st day of February.


BY THE LANDLORD:
BENCHMARK ESTATE (2009)




/s/ Director of Operations            
Benchmark Director of Operations




BY THE TENANT:
DSG TAG SYSTEMS INC.
 


/s/ Robert Silzer                 
Robert Silzer


 
EOE
Attached: amended clauses of Lease Agreement.

 
 

--------------------------------------------------------------------------------

 



DSG Tag Systems Inc.
5455 - 152nd Street, Unit 214, Surrey, BC


1.1 (f) Extended Term:
 
three (3) months, subject to the Tenant negotiating a Lease with the Landlord
for this or another space in the building prior to March 3 l, 2016. If no
agreement has been signed, the Landlord reserves the right to terminate the
Lease on March 31, 2016.
     
1.1 (g)  Commencement Date of Extended Term:
 
The Term will commence on February 1, 2016 and end on April 30, 2016.
     
1.1 (h) Minimum Rent for Extended Term:
         

 
Year of the Term
 
Per Sq. Ft.
 
Per Annum
 
Per Month
2nd Floor Office - 2597 sq. ft.
           
From February 1, 2016 to and
           
including April 30, 2016
 
$25.50
 
$66,223.56
 
$5,5 18.63




 
 

--------------------------------------------------------------------------------

 

BENCHMARK
Group of Companies


 
4/4/2016


LEASE MODIFICATION


WHEREAS by a Lease Agreement dated July 23, 2009 and Lease Modification dated
June 7. 2012, January 17. 2014, and January 21, 2016 (hereinafter referred to as
"the Lease”:), between DSG TAG SYSTEMS INC. as Tenant and
BENCHMARK ESTATE (2009), as Landlord, the Tenant did lease the following
Premises for a three (3) year term:
 
5455 - 152nd Street. Unit 214
Surrey, British Columbia
Parcel Identifier: 027-565-726
Lot A, Section 3, Township 2 and of District Lot 167 Group 2
Plan BCP37163
New Westminster District
(Hereinafter called the "Premises")
 



All of which is described in the Lease;
 
AND WHEREAS it has been agreed between the parties that the Lease be amended as
hereinafter provided.
 
AND WHEREAS it has been agreed between the parties that the Lease is extended by
an additional two (2) months at Minimum Rent rates as outlined as hereinafter
provided.
 
NOW THEREFORE THIS INDENTURE WITNESSETH that in consideration of the premises
and of the sum of ONE ($1.00) Dollar now paid by the Tenant to the Landlord (the
receipt whereof is hereby acknowledged), the parties agreed to modify the Lease
as follows:
 
Add to Clause 1.1(ft of the Lease Agreement dated July 23. 2009 and Lease
Modification dated June 7. 2012, January 17, 2014, January 21, 2016, the
enclosed Clause 1.1(f) dated April 4. 2016.
 
Add to Clause 1.ltd) of the Lease Agreement dated July 23, 2009 and Lease
Modification dated June 7, 2012. January 17, 2014, January 21, 2016, the
enclosed Clause 1.1(q=) dated April 4,  2016.
 
 
Add to Clause 1.1(h) of the Lease Agreement dated July 23, 2009 and Lease
Modification dated June 7. 2012, January 17, 2014, January 21. 2016, the
enclosed Clause 1.1(h) dated April 4, 2016.



IT IS FURTHER AGREED between the parties that this Lease Amendment Agreement
shall be effective as of the date of execution of this agreement by both
parties.
 
 
 

--------------------------------------------------------------------------------

 

IT IS FURTHER AGREED between the parties hereto that this Agreement shall from
the date hereof, be read and construed along with the said Lease and any other
Lease Amendment Agreement(s) prior to the date hereof and treated as a part
thereof for such purposes and so far as may be necessary to effectuate these
presents and the said Lease is so amended together with all covenants,
agreements and provisions therein contained and shall remain in full force and
effect. In as far as this Lease Amendment Agreement is in conflict with any
prior Lease Amendment Agreement, this agreement shall supersede the same.
 
THIS INDENTURE shall enure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, administrators, successors and
assigns.
 
WHENEVER the singular or masculine is used throughout this Indenture, the same
shall be construed as meaning the plural or the feminine or body corporate or
politic, as the context or parties so requires.
 
IN WITNESS WHEREOF the parties hereto have hereunto set their respective hands
this 7 day of April.
 
 
BY THE LANDLORD:
BENCHMARK ESTATE (2009)
 
 
/s/ Director of Operations               
Benchmark Director of Operations
 


BY THE TENANT:
DSG TAG SYSTEMS INC.
 


/s/ Robert Silzer                    
Robert Silzer




EOE
Attached: amended clauses of Lease Agreement.

 
 

--------------------------------------------------------------------------------

 
 
DSG Tag Systems Inc.
5455 - 152nd Street, Unit 214, Surrey, BC
 




1.1 (f) Extended Term:
 
Two (2) months, plus the balance of the calendar month if the Commencement Date
occurs on a day other than the first day of the month.
     
1.1 (g)  Commencement Date of Extended Term:
 
The Term will commence on May 1, 2016 and end on July 31, 2016.
     
1.1 (h) Minimum Rent for Extended Term:
         

 
Year of the Term
 
Per Sq. Ft.
 
Per Annum
 
Per Month
2nd  Floor  Office - 2597  sq.ft.
           
From May 1, 2016 to and
           
including July 31, 2016
 
$25.50
 
$66,223.56
 
$5,5 18.63




 
 

--------------------------------------------------------------------------------

 
